eft p


                               C      Nor      Is   I
                                                                                            12/20/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: PR 22-0005


                                      PR 22-0005
                                                                                        _

                                                                               CEC 2 0 2"22
                                                                          E'
IN RE THE MOTION OF JOHN P. SCHWARTZ                                 C.                        urt

FOR ADMISSION TO THE BAR OF THE STATE                               0            E
OF MONTANA




      John P. Schwartz has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Schwartz has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, John P. Schwartz may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in may be made by contacting the office of the Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this           day of December, 2022.



                                                              Chief Justice
    Justices




2